In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00056-CR
     ___________________________

DAMANDRE DEON WILLIAMS, Appellant

                    V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 3
           Tarrant County, Texas
        Trial Court No. 1540335D


   Before Womack, Wallach, Walker, JJ.
  Memorandum Opinion by Justice Walker
                          MEMORANDUM OPINION

      Appellant Damandre Deon Williams appeals from his burglary-of-a-habitation

conviction and resulting four-year sentence.     Finding no arguable or potentially

plausible grounds to support the appeal, we affirm the trial court’s judgment. See Tex.

R. App. P. 43.2(a).

      In 2018, a grand jury indicted Williams with entering Debra Carroll’s habitation

without her consent and with the intent to commit assault on Debra’s daughter and

Williams’s girlfriend, Rozanetta Carroll. Debra and Rozanetta had testified before the

grand jury. The indictment also contained a repeat-offender notice alleging that

Williams had been convicted of felony assault causing bodily injury to his then-

girlfriend in 2011. Four months after the indictment, Rozanetta filed an affidavit of

nonprosecution, requesting that the indictment be dismissed because she did “not

want this case prosecuted.”1

      In 2019, the State moved for a competency determination based on Williams’s

past mental-health history, which was ordered.         A magistrate found Williams

incompetent to stand trial and he was committed. Almost three months later, the

magistrate found Williams competent to stand trial.

      In December 2019, the State waived the repeat-offender notice and, in

exchange, Williams pleaded nolo contendere to the indictment after receiving the


      1
       Williams and Rozanetta married in January 2020.


                                          2
applicable admonishments.2 Williams affirmed that he was guilty of the charged

offense and that all facts alleged in the indictment were true. As part of the resulting

presentence-investigation report (the PSI), which was delayed due to the COVID

pandemic, Rozanetta submitted a victim-impact letter asking that Williams receive

community supervision because he was “a changed man.” Debra also asked for

community supervision as punishment for Williams based on his changed attitude and

conduct.

      At the May 2021 sentencing hearing, the trial court took judicial notice of the

PSI. Williams’s counsel pointed out Williams’s compliance while out on bond (except

for “one little mess-up” when he tested positive for marijuana use in January 2020)

and the fact that Williams had changed from how he was before the competency

proceedings because his mental-health issues had been addressed. The State argued

for confinement based on Williams’s criminal history. The trial court assessed his


      2
          This type of bargain with the State is a charge bargain—“his precise
punishment had been left unresolved for the trial court to decide.” Harper v. State,
567 S.W.3d 450, 455 (Tex. App.—Fort Worth 2019, no pet.). Even though the trial
court incorrectly indicated in its certification that Williams had the right to appeal
because the case was “not a plea-bargain case,” our jurisdiction over this appeal could
be called into question. See, e.g., Mayfield v. State, No. 02-19-00343-CR, 2019 WL
6335421, at *2 (Tex. App.—Fort Worth Nov. 27, 2019, no pet.) (mem. op., not
designated for publication). However, we note that the written admonishment that
Williams “give[s] up and waive[s] any and all rights of appeal” was marked out, which
could indicate that Williams was granted permission to appeal from his plea bargain.
See, e.g., Craven v. State, Nos. 02-11-00089-CR, 02-11-00090-CR, 2012 WL 2036449, at
*1 (Tex. App.—Fort Worth June 7, 2012, pet. ref’d) (per curiam) (mem. op., not
designated for publication).


                                           3
sentence at four years’ confinement. Williams filed a pro se notice of appeal and the

trial court appointed counsel to represent Williams on appeal.

      Williams’s court-appointed appellate counsel has filed a motion to withdraw,

accompanied by a brief in support of that motion. In the brief, counsel states that in

his professional opinion, the appeal is frivolous and without merit because there are

no arguable grounds to be raised. Counsel’s brief and motion meet the requirements

of Anders v. California by presenting a professional evaluation of the record

demonstrating why there are no potentially plausible grounds for relief. 386 U.S. 738,

744, 87 S. Ct. 1396, 1400 (1967); see In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim.

App. 2008) (orig. proceeding). Counsel has discussed the trial court’s jurisdiction, the

facts leading to Williams’s nolo contendere plea, the facts surrounding the PSI, the

evidence considered by the trial court in assessing punishment, and why the record

and the applicable law reveal no arguable grounds for an appeal. See High v. State,

573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978).

      After being given access to the appellate record, Williams responded and

argued that his nolo contendere plea had been involuntary because his counsel “did

not present [Debra’s and Rozanetta’s] exculpatory recantation of their statements,”

which he asserts establishes his actual innocence of the charged offense.3 See Kelly v.


      3
       The record does not indicate that Debra and Rozanetta withdrew their
accusations; it indicates only that Rozanetta did not want Williams prosecuted and
that Debra and Rozanetta believed community supervision would be an appropriate
punishment. In any event, actual innocence based on newly discovered evidence is

                                           4
State, 436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014). The State responded that it

agreed with appellate counsel that there are no grounds upon which to advance

Williams’s appeal.

      Once an appellant’s court-appointed attorney files a motion to withdraw on the

ground that an appeal is frivolous and fulfills the requirements of Anders, we have a

supervisory obligation to undertake an independent examination of the record.

See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). In this evaluation,

we consider the record, the arguments raised in the Anders brief, and any response

filed by the pro se appellant. See United States v. Wagner, 158 F.3d 901, 902 (5th Cir.

1998); Schulman, 252 S.W.3d at 408–09. We have carefully reviewed the entire record,

counsel’s brief, and Williams’s pro se response. We independently conclude that there

is nothing in the record that might arguably support the appeal and that the appeal is

frivolous. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, we grant counsel’s motion to withdraw and affirm the trial court’s

judgment. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988); Kelly,

436 S.W.3d at 318–19; Meza v. State, 206 S.W.3d 684, 689 (Tex. Crim. App. 2006).



appropriately raised in a post-conviction writ of habeas corpus. See Ex parte Brown,
205 S.W.3d 538, 544–45 (Tex. Crim. App. 2006); Roberts v. State, No. 10-12-00075-CR,
2012 WL 3137980, at *2 (Tex. App.—Waco Aug. 2, 2012, no pet.) (mem. op., not
designated for publication).


                                           5
                                /s/ Brian Walker

                                Brian Walker
                                Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: March 24, 2022




                            6